DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Egeler (US 9260684) in view of Hlinka (US 20160002583).
	With respect to claim 1, Egeler discloses a multi-well-based cell culture test device having an array structure of a plurality of aligned well units (Figure 2:102).  Each well unit is divided into at least a first sub-well and a second sub-well (Figure 5:112).  A barrier (generally, Figure 5:124) is located between the first and second sub-wells to partition the sub-wells from each other.  At least the first sub-well includes at least one recess (Figure 5:126).  This is described in at least column 5, line 37 to column 7, line 
	Egeler additionally shows in at least Fig. 5 that the bottom surface of each recess is flat, and therefore that the bottom surface of each sub-well is flat.  Egeler, however, does not expressly state that at least one recess is located at a center of the bottom surface of the first sub-well or that the top surface of the barrier is flat. 
	Hlinka discloses a cell culture test device comprising a well unit (Figure 1A:101) having at least first and second sub-wells (Figure 8:801 and Figure 4A:400).  Each sub-well includes a recess (Figure 4A:404) located at a center of the bottom surface.  The sub-wells are defined by barriers (Figure 8:806) that have a flat top surface that prevent the overflow of fluid from one sub-well into a neighboring sub-well.  This is described in at least paragraphs [0078]-[0081].
	Before the effective filing date of the claimed invention, it would have been obvious to consider different sub-well and recess arrangements when constructing the test device of Egeler, including configurations in which the at least one recess is provided at the center of the first sub-well.  Egeler teaches in at least column 8, lines 12-14 that the “density and total number of microwells within each well may vary”, and prima facie obvious.  See MPEP 2144.04.

	With respect to claim 4, Egeler and Hlinka disclose the combination as described above.  Egeler further states in at least column 1, line 57 that the bottom of the recess is made from an optically transparent material that allows for observation.

	With respect to claim 6, Egeler and Hlinka disclose the combination as described above.  Egeler further shows in the Figures that the ratio of the width of a recess to the width of the first sub-well is from 0.2:1 to 0.99:1.  Figure 7, for example, shows that the width of each recess is about half the width of the first sub-well.

	With respect to claims 7 and 8, Egeler and Hlinka disclose the combination as described above.  Egeler additionally teaches in at least column 5, lines 37-53 that the 

	With respect to claims 9-12, Egeler and Hlinka disclose the combination as described above.  As discussed above, the Egeler sub-wells are configured to accommodate essentially any first and second fluids, including a first fluid that may be solidified to form a solid thin film.  It is noted that the claim does not positively recite that the fluids are structural features of the claimed invention, but rather that the wells are “adapted to accommodate” a given fluid.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (here, a limitation relating to what fluids can/should be disposed in each well) does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  Similarly, it is well established that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.  See MPEP 2115.  Here, the claims are directed to the physical structure of the multi-well-based cell culture test device, and not what fluids are intended to be processed by the claimed apparatus.

	With respect to claim 20, Egeler and Hlinka disclose the combination as described above.  Egeler further states in at least column 8, lines 12-14 that the “density and total number of microwells within each well may vary”.  Accordingly, those of ordinary skill would be authorized to experiment with well units having a different numbers of micro-wells, including well units having only first and second sub-wells.  Indeed, the provision of 2 sub-wells would generally be understood as the simplest configuration, and those of ordinary skill would have considered this to be a starting point from which additional sub-wells could be added, if necessary.

	With respect to claim 21, Egeler and Hlinka disclose the combination as described above.  Egeler shows in at least Fig. 5 that each well unit 102 includes a bottom surface that is partially composed of the top surface of each barrier 124.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Egeler (US 9260684) in view of Hlinka (US 20160002583) as applied to claim 1, and further in view of O’Connell (US 5272084) and Baumann (US 6475760).
	Egeler and Hlinka disclose the combination as described above, however Egeler does not expressly state that the bottom of at least one recess includes a micropatterned groove.
 in-vivo growing conditions.
	Baumann discloses a cell culture test device comprising a plurality of wells (Figure 8:18), wherein each well includes a plurality of micropatterned grooves (Figure 8:16) formed along a bottom surface.  Figure 9 and column 11, lines 1-24 disclose that the grooves are arranged concentrically around the center of the well.
	Before the effective filing date of the claimed invention, it would have been obvious to add a plurality of concentric grooves within at least one of the Egeler recesses.  O’Connell and Baumann each state that micropatterned grooves improve cell adherence to a growth surface and each indicate that it is well known in the art to fabricate grooves according to a concentric pattern.  O’Connell and Baumann are evidence that concentric grooves could be added to a prior art device to produce a predictable result (i.e. improved cell attachment) using known manufacturing techniques.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Egeler (US 9260684) in view of Hlinka (US 20160002583) as applied to claim 1, and further in view of Yahiro (US 6542293).
Egeler and Hlinka disclose the combination as described above, however do not expressly state that a focus mark is provided on an underside of the first sub-well to provide information on the position of analytes.
	Yahiro discloses a cell culture test device comprising a plurality of wells (Figure 1:8) that each include a bottom transparent surface configured to enable optical interrogation.  Column 2, line 66 to column 3, line 65 states that a focus mark (Figure 3A:M) is provided on the underside of each well to provide information on the position of analytes.
	Before the effective filing date of the claimed invention, it would have been obvious to include at least one focus mark on the underside of the Egeler first sub-well.  Yahiro indicates that it is well known in the art to use a focusing mark as a reference when adjusting an optical system relative to the sample.  Yahiro teaches that it is useful to have an optical system focus on the mark, and then, shift the focal point the optical system by a focus-shift-distance in order to allow an object to be focused on accurately and rapidly even when unclear images are obtained.  It is prima facie obvious to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.  See MPEP 2143.

Response to Arguments
Applicant's arguments filed 26 May 2021 have been fully considered but they are not persuasive.
Applicant argues that Egeler does not disclose that the bottom surface of the sub-well is flat.  However, Egeler shows that each recess is part of a corresponding 
[AltContent: textbox (flat bottom)][AltContent: arrow]
    PNG
    media_image1.png
    1320
    1305
    media_image1.png
    Greyscale

Furthermore, the rejection is based on combining Egeler with Hlinka in order to modify the shape and location of each recess (i.e. relocating least one recess to the center of the first sub-well).  This modification would produce a configuration in which the both the recess and the sub-well have a flat bottom.  This is shown by Hlinka in many of the Figures, including, for example, Fig. 4B.
[AltContent: textbox (flat bottom of sub-well)][AltContent: textbox (flat bottom of recess)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    990
    1484
    media_image2.png
    Greyscale

	Applicant additionally argues that changing the size of Egeler’s microwells to match the size of Hlinka’s larger sub-wells would render the device inoperable.  In response, it is emphasized that the proposed combination set forth in the rejections does not contemplate changing the size of Egeler’s wells in view of Hlinka.  Rather, Hlinka is cited to show that it would have been obvious to change the location of at least one recess so that it is at a center of a corresponding sub-well.  Changes in shape and position can be accomplished without changing the size of the recess.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799